25234900
	




                             NUMBER 13-11-00551-CR

                               COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG  
                                                                                                                      

JUAN ANTONIO CASTILLO,					     Appellant,

                                      v.

THE STATE OF TEXAS,		           			Appellee.
                                                                                                                        
                                       
                   On appeal from the 105th District Court 
                           of Kleberg County, Texas.
                                                                                                                      

                                     ORDER

       Before Chief Justice Valdez and Justices Rodriguez and Longoria 
                               Order Per Curiam
											
	On May 19, 2014, this Court issued an order abating this appeal to the trial court for clarification of its July 6, 2011 judgment.  On June 27, 2014, the trial court entered a Judgment Nunc Pro Tunc correcting "the original judgment as to the proper degree of felony [second degree]."  In its Judgment Nunc Pro Tunc, the trial court explained "that the Degree of offense was not listed correctly:  the July 6 judgment read "1[ST] DEGREE FELONY," but should [have] read "2[ND] DEGREE FELONY" as reflected in the indictment, since the [trial court] made no findings on the enhancement at the time of sentencing."  The trial court also corrected its "Findings on Deadly Weapon" to read "YES, NOT A FIREARM," which is consistent with its special findings.  On July 7, 2014, upon receipt of the supplemental clerk's record containing the June 27 Judgment Nunc Pro Tunc, we reinstated this appeal.
	In his second issue on appeal, appellant Juan Antonio Castillo complains that he was wrongly convicted of a first-degree felony instead of a second-degree felony because he did not enter a plea of true to the enhancement and the State did not prove the enhancement.  In light of the trial court's June 27, 2014 Judgment Nunc Pro Tunc, this Court requests supplemental briefing, which shall be limited solely to Castillo's second appellate issue.  See Tex. R. App. P. 38.7 ("A brief may be amended or supplemented whenever justice requires, on whatever terms the court may prescribe.").  Therefore, it is ORDERED that the supplemental brief of appellant Juan Antonio Castillo be filed within 10 days from the date of this order, and the supplemental brief, if any, of the State of Texas be filed within 5 days after Castillo's supplemental brief is filed.
									PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
9th day of July, 2014.